665 S.E.2d 736 (2008)
DEES et al.
v.
LOGAN.
No. A06A0929.
Court of Appeals of Georgia.
July 15, 2008.
Chambers, Aholt & Rickard, Clyde E. Rickard III, Edward J. Bauer, Atlanta, for appellants.
Harper, Waldon & Craig, Russell D. Waldon, Carlock, Copeland, Semler & Stair, Edward T. McAfee, Atlanta, Jay F. Eidex, for appellee.
MILLER, Judge.
In Dees v. Logan, 282 Ga. 815, 653 S.E.2d 735 (2007), the Supreme Court of Georgia reversed Division 2 of this Court's opinion in Dees v. Logan, 281 Ga.App. 837, 637 S.E.2d 424 (2006). Therefore, we vacate Division 2 of our earlier opinion and adopt the opinion of the Supreme Court as our own in its place. Given the foregoing, we also vacate that portion of Division 4 of such opinion which awarded the Dees zero dollars for past lost wages in lieu of the jury's award for past lost wages calculated pro rata. Our disposition of Division 3 of the said opinion is moot.
Judgment affirmed in part and reversed in part.
JOHNSON, P.J., and ELLINGTON, J., concur.